—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 4, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board concluded that claimant, a production manager and operator, left his job because he did not wish to transfer to the employer’s location and that none of the reasons *926claimant gave for refusing to transfer constituted good cause. The Board found that while claimant’s salary remained the same, no one received a pay raise and his hours remained basically unchanged. It also found that while the commuting distance was increased it was not unreasonable and that, contrary to claimant’s contentions, he would not be supervising a greater number of workers and that overtime was not mandatory. Based on the Board’s findings and the record before us, there is substantial evidence to support its conclusion that claimant voluntarily left his employment without good cause. Claimant’s brief on appeal raises factual issues which were for the Board to resolve.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.